Mr. Justice Waterman delivered the opinion of the Court. Only a question of fact is involved in this case. Appellant claims to have purchased a piano which he had once received for storage. Appellee claims to have an order from the alleged vendors to deliver the piano to him, appellee. Whether the chattel mortgage held by appellee is valid, or was a lien superior to the claim of appellant, is now immaterial. The jury found, in effect, that appellant had been tendered all his proper charges for storage, and that thereupon appellee became entitled to the possession of the property in dispute. Appellant’s claim that he had bought and paid for the piano, was discredited by the jury. The judgment of the County Court is therefore affirmed.